1. Where a tenant on May 1, 1946, rented an apartment at $50 per month, without any agreement with the landlord as to the term of the tenancy, and paid the monthly rental for the remainder of the year and until July, 1947, and the rental payments were accepted by the landlord, a tenancy for the year 1947 was created, and the tenant could not be evicted prior to December 31, 1947, for holding over beyond the term of rental. Metzer
v. Connally Realty Co., 203 Ga. 15 (45 S.E.2d 199).
2. Where the landlord gave notice to vacate on July 2, 1947, and entered into an agreement with the tenant on September 1, 1947, that she would lease the premises for the month of September, 1947, such an agreement is without consideration and void because both parties were already bound for the rental of the premises for the balance of the year.
3. The questions of eviction and double rent were not made moot by an agreement to settle the issues where the tenant agreed to pay a certain sum and vacate the premises by March 29, 1948, when the check given by the tenant was not paid nor the premises vacated in accordance with the agreement. Mahoney
v. McKenzie, 27 Ga. App. 245 (107 S.E. 775).
The court, trying the case without a jury, erred in finding for the plaintiff the right of possession and double rent.
Judgment reversed. Sutton, C. J., and Parker, J.,concur.
                         DECIDED JUNE 18, 1948.                     REHEARING DENIED JULY 9, 1948.